Case 19-11240-LSS   Doc 116   Filed 06/12/19   Page 1 of 9
Case 19-11240-LSS   Doc 116   Filed 06/12/19   Page 2 of 9




                    EXHIBIT A
                                 Case 19-11240-LSS               Doc 116   Filed 06/12/19      Page 3 of 9
FTD Companies, Inc., et al.,- Service List to e-mail Recipient                                                             Served 6/7/2019

190 PEOPLE AND/OR ENTITIES WHO HAVE EXPRESSED AN INTEREST IN PURCHASING FTD COMPANIES, INC., ET AL. ASSETS WERE SERVED. THE NAMES OF THESE
PARTIES HAVE NOT BEEN STATED DUE TO THE NEED TO MAINTAIN CONFIDENTIALITY.
                                 Case 19-11240-LSS
FTD Companies, Inc., et al., - Service List to e-mail Recipients
                                                                   Doc 116     Filed 06/12/19       Page 4 of 9                  Served 6/7/2019

BUCHANAN INGERSOLL & ROONEY PC                     CALIFORNIA FRUIT EXCHANGE, LLC               CLARK HILL PLC
MARY F. CALOWAY                                    AR@AGIFTINSIDE.COM                           KAREN M. GRIVNER
MARY.CALOWAY@BIPC.COM                                                                           KGRIVNER@CLARKHILL.COM


CLARK HILL STRASBURGER                             COYOTE LOGISTICS, LLC                        DLA PIPER LLP (US)
ANDREW G. EDSON                                    RYAN.MUMFORD@COYOTE.COM                      MARIS J. KANDESTIN
ANDREW.EDSON@CLARKHILLSTRASBURGER.COM                                                           MARIS.KANDESTIN@DLAPIPER.COM


DLA PIPER LLP (US)                                 DLA PIPER LLP (US)                           DRINKER BIDDLE & REATH LLP
RICHARD A. CHESLEY                                 STUART M. BROWN                              MARITA S. ERBECK
RICHARD.CHESLEY@DLAPIPER.COM                       STUART.BROWN@DLAPIPER.COM                    MARITA.ERBECK@DBR.COM


DRINKER BIDDLE & REATH LLP                         FARM DIRECT CORPORATION                      HOLEX FLOWER B.V.
PATRICK A. JACKSON                                 KGAUCHIER@EQUATOROSES.COM                    PAUL HOOGENBOOM
PATRICK.JACKSON@DBR.COM                                                                         PAUL.HOOGENBOOM@HOLEX.COM


JONES DAY                                          JONES DAY                                    JONES DAY
BRAD B. ERENS                                      CAITLIN K. CAHOW                             HEATHER LENNOX
BBERENS@JONESDAY.COM                               CCAHOW@JONESDAY.COM                          HLENNOX@JONESDAY.COM


JONES DAY                                          KING & SPALDING, LLP.                        LEGACY STAFFING SOLUTIONS
THOMAS A. WILSON                                   ARTHUR J. STEINBERG                          EVELIN@LEGACYSTAFFINGNC.COM
TAWILSON@JONESDAY.COM                              ASTEINBERG@KSLAW.COM


LINEBARGER GOGGAN BLAIR & SAMPSON, LLC.            MONZACK MERSKY MCLAUGHLIN AND BROWDER, P     MOORE & VAN ALLEN PLLC
ELIZABETH WELLER                                   RACHEL B. MERSKY                             COLE B. RICHINS
DALLAS.BANKRUPTCY@PUBLICANS.COM                    RMERSKY@MONLAW.COM                           COLERICHINS@MVALAW.COM


MOORE & VAN ALLEN PLLC                             MORRISON & FOERSTER LLP                      MORRISON & FOERSTER LLP
JAMES R. LANGDON                                   ERICA J. RICHARDS                            JENNIFER L. MARINES
JIMLANGDON@MVALAW.COM                              ERICHARDS@MOFO.COM                           JMARINES@MOFO.COM


OFFICE OF THE UNITED STATES TRUSTEE                PENSION BENEFIT GUARANTY CORPORATION         PENSION BENEFIT GUARANTY CORPORATION
TIMOTHY J. FOX, JR.                                EFILE@PBGC.GOV                               EMILY MANBECK
TIMOTHY.FOX@USDOJ.GOV                                                                           MANBECK.EMILY@PBGC.GOV


PREMIER PACKAGING, LLC                             PROCOPIO, CORY, HARGREAVES & SAVITCH, LLP.   R&M CONSULTING CHICAGO LLC
LHAGAN@PREMPACK.COM                                GERALD P. KENNEDY                            LTILLMAN@RMC-CHI.COM
                                                   GERALD.KENNEDY@PROCOPIO.COM


RAINFOREST FARMLANDS KENYA LIMITED                 RICHARDS LAYTON & FINGER, P.A.               RICHARDS LAYTON & FINGER, P.A.
INFO@FLEURAFRICA.COM                               BRETT HAYWOOD                                DANIEL DEFRANCESCHI
                                                   HAYWOOD@RLF.COM                              DEFRANCESCHI@RLF.COM


RICHARDS LAYTON & FINGER, P.A.                     RICHARDS LAYTON & FINGER, P.A.               SECURITIES & EXCHANGE COMMISSION
MEGAN KENNEY                                       PAUL HEATH                                   NYROBANKRUPTCY@SEC.GOV
KENNEY@RLF.COM                                     HEATH@RLF.COM


SECURITIES & EXCHANGE COMMISSION                   STEPHEN GOULD CORP                           THE ROSNER LAW GROUP, LLC.
SECBANKRUPTCY-OGC-ADO@SEC.GOV                      KGCAMP@STEPHENGOULD.COM                      FREDERICK B. ROSNER
                                                                                                ROSNER@TEAMROSNER.COM


THE ROSNER LAW GROUP, LLC.
ZHAO LIU
LIU@TEAMROSNER.COM


                                                                                            Parties Served: 40




Page 1 of 1
Case 19-11240-LSS   Doc 116   Filed 06/12/19   Page 5 of 9




                    EXHIBIT B
                                 Case 19-11240-LSS         Doc 116       Filed 06/12/19        Page 6 of 9
FTD Companies, Inc., et al.,- U.S. Mail                                                                                     Served 6/7/2019

4 PEOPLE AND/OR ENTITIES WHO HAVE EXPRESSED AN INTEREST IN PURCHASING FTD COMPANIES, INC., ET AL. ASSETS WERE SERVED. THE NAMES OF THESE
PARTIES HAVE NOT BEEN STATED DUE TO THE NEED TO MAINTAIN CONFIDENTIALITY.
Case 19-11240-LSS   Doc 116   Filed 06/12/19   Page 7 of 9




                     EXHIBIT C
                                 Case 19-11240-LSS
FTD Companies, Inc, et., al., - Overnight Mail
                                                            Doc 116        Filed 06/12/19   Page 8 of 9               Served 6/7/2019

AD RESULTS MEDIA, LLC                            ADOBE SYSTEM INC                           ADS ALLIANCE DATA SYSTEMS, INC
PRESIDENT/LEGAL DEPARTMENT                       PRESIDENT/LEGAL DEPARTMENT                 PRESIDENT/LEGAL DEPARTMENT
6110 CLARKSON LN                                 345 PARK AVE                               30699 RUSSELL RANCH ROAD
HOUSTON, TX 77055                                SAN JOSE, CA 95110                         SUITE 250
                                                                                            WESTLAKE VILLAGE, CA 91362



ALORICA, INC                                     AMERISOURCE FUNDING, INC                   ATLAS FLOWERS INC
PRESIDENT/LEGAL DEPARTMENT                       ASSIGNEE FOR BARONHR LLC                   PRESIDENT/LEGAL DEPARTMENT
5 PARK PLAZA                                     7225 LANGTRY STREET                        2600 NW 79TH AVE
SUITE 1100                                       HOUSTON, TX 77040                          MIAMI, FL 33122
IRVINE, CA 92614



C.I FLORES IPANEMA LTDA                          CALIFORNIA FRUIT EXCHANGE, LLC             CISCO SYSTEMS CAPITAL CORPORATION
PRESIDENT/LEGAL DEPARTMENT                       PRESIDENT/LEGAL DEPARTMENT                 170 WEST TASMAN DR
CARRERA 13 NO. 97-51, OFC 202                    6011 EAST PINE ST                          MAILSTOP SJC-13, 3RD FL
BOGOTA                                           LODI, CA 95240                             SAN JOSE, CA 95134
COLUMBIA



CISCO SYSTEMS CAPITAL CORPORATION                COMMISSION JUNCTION INC                    COYOTE LOGISTICS, LLC
170 WEST TASMAN DR                               PRESIDENT/LEGAL DEPARTMENT                 PRESIDENT/LEGAL DEPARTMENT
MS SJ 13/3                                       530 EAST MONTECITO STREET                  960 NORTH POINT PKWY
SAN JOSE, CA 95134                               SUITE 106                                  ALPHARETTA, GA 30005
                                                 SANTA BARBARA, CA 93103



CROWN CREDIT COMPANY                             ELITE EXPORTS INC S.A.                     FARM DIRECT CORPORATION
40 S WASHINGTON ST.                              PRESIDENT/LEGAL DEPARTMENT                 PRESIDENT/LEGAL DEPARTMENT
NEW BREMEN, OH 45869                             3200 NW 67TH AVENUE                        9500 S DADELAND BLVD
                                                 BUILDING 2, SUITE 290                      SUITE 508
                                                 MIAMI, FL 33122                            MIAMI, FL 33156



FARMSTEAD GOURMET LLC                            FTD COMPANIES, INC.                        GKG FULFILLMENT LLC
PRESIDENT/LEGAL DEPARTMENT                       SCOTT D. LEVIN, PRESIDENT & CEO            PRESIDENT/LEGAL DEPARTMENT
515 NORTH READING RD                             3113 WOODCREEK DRIVE                       111 KERRY LN
EPHRATA, PA 17522                                DOWNERS GROVE, IL 60515                    WAUCONDA, IL 60084




GOOGLE AFFILIATE NETWORK INC                     GUITTARD CHOCOLATE COMPANY                 HARRIS TRUST AND SAVINGS BANK
PRESIDENT/LEGAL DEPARTMENT                       PRESIDENT/LEGAL DEPARTMENT                 111 W MONROE ST
1600 AMPHITHEATRE PKWY                           10 GUITTARD RD                             CHICAGO, IL 60603
MOUNTAIN VIEW, CA 94043                          BURLINGAME, CA 94010




HOLEX FLOWER B.V.                                INTERNAL REVENUE SERVICE                   LEGACY STAFFING SOLUTIONS
PRESIDENT/LEGAL DEPARTMENT                       CENTRALIZED INSOLVENCY OPERATION           PRESIDENT/LEGAL DEPARTMENT
MAGNOLIA 3                                       2970 MARKET STREET                         226 WESTINGHOUSE BLVD.
DE KWAKEL                                        MAIL STOP 5-Q30.133                        SUITE 301
1424 LA                                          PHILADELPHIA, PA 19104-5016                CHARLOTTE, NC 28273
NETHERLANDS

LINEBARGER GOGGAN BLAIR & SAMPSON, LLC.          OFFICE OF THE UNITED STATES TRUSTEE        PACKAGING CORP OF AMERICA
ATTN: ELIZABETH WELLER                           TIMOTHY J. FOX, JR.                        PRESIDENT/LEGAL DEPARTMENT
2777 N. STEMMONS FWY, STE 1000                   844 KING ST, SUITE 2207                    2155 42ND ST NW
DALLAS, TX 75207                                 LOCKBOX 35                                 WINTER HAVEN, FL 33881
                                                 WILMINGTON, DE 19801-3519



PREMIER PACKAGING, LLC                           R&M CONSULTING CHICAGO LLC                 RAINFOREST FARMLANDS KENYA LIMITED
PRESIDENT/LEGAL DEPARTMENT                       PRESIDENT/LEGAL DEPARTMENT                 PRESIDENT/LEGAL DEPARTMENT
3254 RELIABLE PKWY                               205 N MICHIGAN AVENUE                      P.O. BOX 2522 - 00606
CHICAGO, IL 60686                                SUITE 2660                                 NAIROBI, SARIT CENTRE
                                                 CHICAGO, IL 60601                          KENYA



RANDSTAD HORIZONS, LP                            ROBERT REISER & CO INC                     ROCKY MOUNTAIN CHOCOLATE FACTORY INC
PRESIDENT/LEGAL DEPARTMENT                       725 DEDHAM ST                              PRESIDENT/LEGAL DEPARTMENT
10940 WILSHIRE BLVD, 1910                        CANTON, MA 02021                           265 TURNER DR
LOS ANGELES, CA 90024                                                                       DURANGO, CO 81303-7941




Page 1 of 2
                                 Case 19-11240-LSS
FTD Companies, Inc, et., al., - Overnight Mail
                                                           Doc 116      Filed 06/12/19      Page 9 of 9                Served 6/7/2019

SECURITIES & EXCHANGE COMMISSION                 SECURITIES & EXCHANGE COMMISSION            STEPHEN GOULD CORP
LARA MEHRABAN, ASSOC REG DIR                     SECRETARY OF THE TREASURY                   PRESIDENT/LEGAL DEPARTMENT
200 VESEY STREET                                 100 F ST NE                                 35 SOUTH JEFFERSON RD
SUITE 400                                        WASHINGTON, DC 20549                        WHIPPANY, NJ 7981
NEW YORK, NY 10281



SUN VALLEY FLORAL FARMS                          SURESTAFF INC                               SYNDICATE SALES, INC
PRESIDENT/LEGAL DEPARTMENT                       PRESIDENT/LEGAL DEPARTMENT                  PRESIDENT/LEGAL DEPARTMENT
3160 UPPER BAY RD                                7083 SOLUTION CTR                           2025 NORTH WABASH
ARCATA, CA 95521-9690                            CHICAGO, IL 60677-7000                      KOKOMO, IN 46901




UPS SUPPLY CHAIN SOLUTIONS, INC                  VERITIV OPERATING COMPANY                   WELLS FARGO RETAIL FINANCE, LLC
PRESIDENT/LEGAL DEPARTMENT                       PRESIDENT/LEGAL DEPARTMENT                  1 BOSTON PL, 19TH FL
28013 NETWORK PL                                 3568 SOLUTIONS CTR                          BOSTON, MA 02108
CHICAGO, IL 60673-1280                           CHICAGO, IL 60677-3005



                                                                                         Parties Served: 42




Page 2 of 2
